     Case 4:17-cv-00492-BSM Document 99 Filed 02/03/20 Page 1 of 29



                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS

SOUTHEASTERN EMERGENCY                           )
PHYSICIANS, LLC,                                 )
                                                 )
                        Plaintiff,               )
                                                 )
                vs.                              ) Civil Action No. 4:17-cv-492-KGB
                                                 )
ARKANSAS HEALTH & WELLNESS                       )
HEALTH PLAN, INC., et al.,                       )
                                                 )
                        Defendants.              )

             DEFENDANTS’ ANSWER AND AFFIRMATIVE DEFENSES
               TO PLAINTIFF’S SECOND AMENDED COMPLAINT

        COME NOW Defendants Arkansas Health & Wellness Health Plan, Inc.

(“Arkansas Health Plan”), Celtic Insurance Company d/b/a/ Arkansas Health & Wellness

Insurance Company (“Celtic”), NovaSys Health, Inc. (“NovaSys”), and Centene

Corporation (“Centene”) (collectively, “Defendants”), by and through their undersigned

counsel, and for their Answer and Affirmative Defenses to the Second Amended

Complaint (“SAC”) of Plaintiff Southeastern Emergency Physicians, LLC (“Plaintiff”)

[ECF No. 95], states as follows:

                                     Nature of the Action

        1.      Defendants deny the allegations set forth in Paragraph 1 and deny that

Plaintiff is entitled to any relief requested.

        2.      Defendants deny the allegations set forth in Paragraph 2 and deny that

Plaintiff is entitled to any relief requested.
     Case 4:17-cv-00492-BSM Document 99 Filed 02/03/20 Page 2 of 29



       3.      Defendants admit that Plaintiff’s SAC purports to assert a claim to pierce

corporate veils. Defendants deny that Plaintiff is entitled to any such relief and deny any

remaining allegations set forth in Paragraph 3.

       4.      Defendants admit that Centene is the ultimate parent corporation of each

of the other Defendants.      Defendants deny any remaining allegations set forth in

Paragraph 4.

                                          Parties

       5.      Defendants lack knowledge or information sufficient to form a belief

about the truth of the allegations set forth in Paragraph 5, and therefore deny the same.

       6.      Defendants admit that Celtic provides coverage to its insureds under

health plans regulated by the Affordable Care Act and that Celtic underwrites and

administers those health plans. Defendants deny any remaining allegations set forth in

Paragraph 6.

       7.      Defendants admit the allegations set forth in Paragraph 7.

       8.      Defendants admit that Celtic is an Illinois corporation, that Celtic has an

office in Illinois, that Paragraph 8 sets forth the address of Celtic’s registered agent in

Arkansas, and that Celtic exists under the laws of, and is a citizen of, Illinois. Defendants

deny any remaining allegations set forth in Paragraph 8.

       9.      Defendants admit that NovaSys is a Delaware corporation, that Paragraph

9 sets forth the address of NovaSys’s principal place of business and registered agent in

Arkansas, and that NovaSys exists under the laws of, and is a citizen of, Arkansas and

Delaware. Defendants lack knowledge or information sufficient to form a belief about




                                             2
     Case 4:17-cv-00492-BSM Document 99 Filed 02/03/20 Page 3 of 29



the truth of any remaining allegations set forth in Paragraph 9, and therefore deny the

same.

        10.    Defendants admit that Centene is the ultimate parent of each of the other

Defendants, that Centene is a Delaware corporation, that Paragraph 10 sets forth the

address of Centene’s principal place of business in Missouri and its registered agent in

Delaware, and the Centene exists under the laws of, and is a citizen of, Missouri and

Delaware. Defendants deny any remaining allegations set forth in Paragraph 10.

                                 Jurisdiction and Venue

        11.    Defendants admit that this Court has jurisdiction over this action.

Defendants deny any remaining allegations set forth in Paragraph 11.

        12.    Defendants admit that this Court is the proper venue for this action.

Defendants deny any remaining allegations set forth in Paragraph 12.

                                           Facts

A.      SE Physicians.

        13.    Defendants lack knowledge or information sufficient to form a belief

about the truth of the allegations set forth in Paragraph 13, and therefore deny the same.

        14.    Defendants lack knowledge or information sufficient to form a belief

about the truth of the allegations set forth in Paragraph 14, and therefore deny the same.

        15.    The allegations set forth in Paragraph 15 constitute a legal conclusion to

which no response is required. To the extent a response is required, upon information

and belief, Defendants admit that the federal Emergency Medical Treatment and Labor

Act (EMTALA) contains language requiring anyone coming to an emergency department

with an emergency medical condition to be stabilized and treated, regardless of their




                                             3
     Case 4:17-cv-00492-BSM Document 99 Filed 02/03/20 Page 4 of 29



insurance status or ability to pay. Defendants deny any remaining allegations set forth in

Paragraph 15.

       16.      Defendants lack knowledge or information sufficient to form a belief

about the truth of the allegations set forth in Paragraph 16, and therefore deny the same.

B.     Centene Corporation’s [alleged] control and domination of the other
       Defendants. 1

       17.      Defendants admit the allegations set forth in Paragraph 17.

       18.      Defendants deny the allegations set forth in Paragraph 18.

       19.      Defendants deny the allegations set forth in Paragraph 19.

       20.      Defendants deny the allegations set forth in Paragraph 20.

       21.      Defendants deny the allegations set forth in Paragraph 21.

       22.      Defendants deny the allegations set forth in Paragraph 22.

       23.      Defendants deny the allegations set forth in Paragraph 23.

       24.      Defendants deny the allegations set forth in Paragraph 24.

       25.      Defendants deny the allegations set forth in Paragraph 25.

       26.      Defendants deny the allegations set forth in Paragraph 26.

       27.      Defendants deny the allegations set forth in Paragraph 27.

       28.      Defendants deny the allegations set forth in Paragraph 28.

       29.      Defendants deny the allegations set forth in Paragraph 29.

       30.      Defendants deny the allegations set forth in Paragraph 30.

B.     [Sic] The NovaSys Contract.

       31.      Defendants admit the allegations set forth in Paragraph 31.
       1
         Except for the insertion of “[alleged],” each of the headings used herein is the
exact heading contained in Plaintiff’s SAC. By repeating them here, Defendants make no
admissions regarding, and specifically denies the merits of, Plaintiff’s claims and any
adverse characterizations contained within or implied by these headings.


                                             4
     Case 4:17-cv-00492-BSM Document 99 Filed 02/03/20 Page 5 of 29



       32.      Defendants admit the allegations set forth in Paragraph 32.

       33.      Defendants deny the allegations set forth in Paragraph 33.

       34.      Defendants admit the allegations set forth in Paragraph 34.

       35.      Defendants admit the allegations set forth in Paragraph 35.

       36.      Defendants deny the allegations set forth in Paragraph 36.

       37.      Defendants admit the allegations set forth in Paragraph 37.

       38.      Defendants admit the allegations set forth in Paragraph 38.

       39.      Defendants admit that a purported contract between NovaSys Health, Inc.

and Team Health is attached as Exhibit 1 to Plaintiff’s SAC. To the extent that a further

response is required, Defendants state that the quoted provisions of this contract speak for

themselves, and Defendants deny the allegations contained in Paragraph 39 to the extent

the allegations contradict or mischaracterize this contract.        Defendants deny any

remaining allegations set forth in Paragraph 39.

       40.      The allegations set forth in Paragraph 40 constitute a legal conclusion to

which no response is required.       To the extent that a further response is required,

Defendants state that the provisions of this contract speak for themselves, and Defendants

deny the allegations contained in Paragraph 40 to the extent the allegations contradict or

mischaracterize this contract. Defendants deny any remaining allegations set forth in

Paragraph 40.

       41.      The allegations set forth in Paragraph 41 constitute a legal conclusion to

which no response is required.       To the extent that a further response is required,

Defendants state that the provisions of this contract speak for themselves, and Defendants

deny the allegations contained in Paragraph 41 to the extent the allegations contradict or




                                             5
     Case 4:17-cv-00492-BSM Document 99 Filed 02/03/20 Page 6 of 29



mischaracterize this contract. Defendants deny any remaining allegations set forth in

Paragraph 41.

       42.      Defendants admit the allegations set forth in Paragraph 42.

       43.      The allegations set forth in Paragraph 43 constitute a legal conclusion to

which no response is required.       To the extent that a further response is required,

Defendants state that the provisions of this contract speak for themselves, and Defendants

deny the allegations contained in Paragraph 43 to the extent the allegations contradict or

mischaracterize this contract. Defendants deny any remaining allegations set forth in

Paragraph 43.

       44.      The allegations set forth in Paragraph 44 constitute a legal conclusion to

which no response is required.       To the extent that a further response is required,

Defendants state that the provisions of this contract speak for themselves, and Defendants

deny the allegations contained in Paragraph 44 to the extent the allegations contradict or

mischaracterize this contract. Defendants deny any remaining allegations set forth in

Paragraph 44.

       45.      The allegations set forth in Paragraph 45 constitute a legal conclusion to

which no response is required.       To the extent that a further response is required,

Defendants state that the provisions of this contract speak for themselves, and Defendants

deny the allegations contained in Paragraph 45 to the extent the allegations contradict or

mischaracterize this contract. Defendants deny any remaining allegations set forth in

Paragraph 45.

       46.      Defendants state that the quoted provisions of the purported contract

between NovaSys Health, Inc. and Team Health attached as Exhibit 1 to Plaintiff’s SAC




                                             6
     Case 4:17-cv-00492-BSM Document 99 Filed 02/03/20 Page 7 of 29



speak for themselves, and Defendants deny the allegations contained in Paragraph 46 to

the extent the allegations contradict or mischaracterize this contract. Defendants deny

any remaining allegations set forth in Paragraph 46.

       47.     Defendants deny the allegations set forth in Paragraph 47.

       48.     Defendants deny the allegations set forth in Paragraph 48.

C.     The Ambetter Product and its use of a NovaSys network.

       49.     Defendants admit that Celtic created an Ambetter product in or about

2013. Defendants deny any remaining allegations set forth in Paragraph 49.

       50.     Defendants admit the allegations set forth in Paragraph 50.

       51.     Defendants admit that Celtic issues insurance policies to Ambetter patients

in exchange for premiums and admit that those insurance policies govern whether, and to

what extent, any payments are made for health care services rendered to Ambetter

patients. Defendants deny any remaining allegations set forth in Paragraph 51.

       52.     Defendants deny the allegations set forth in Paragraph 52.

       53.     Defendants deny the allegations set forth in Paragraph 53.

       54.     Defendants deny the allegations set forth in Paragraph 54.

       55.     Defendants deny the allegations set forth in Paragraph 55.

       56.     Defendants deny the allegations set forth in Paragraph 56.

       57.     Defendants deny the allegations set forth in Paragraph 57.

       58.     Defendants deny the allegations set forth in Paragraph 58.

       59.     Defendants deny the allegations set forth in Paragraph 59.

       60.     Defendants deny the allegations set forth in Paragraph 60.

D.     The Claims at issue in this action.




                                             7
     Case 4:17-cv-00492-BSM Document 99 Filed 02/03/20 Page 8 of 29



       61.     Defendants admit that Plaintiff has provided professional emergency

medicine services to certain of Celtic’s insureds since some time after January 1, 2014.

Defendants deny any remaining allegations set forth in Paragraph 61.

       62.     Paragraph 62 sets forth allegations to which no response is required. To

the extent that a response is required, Defendants admit that Paragraph 62 purports to

limit certain of Plaintiff’s claims to emergency medicine services provided by Plaintiff to

certain of Celtic’s insureds from January 1, 2014 to the present, and that it purports to

define these claims as “NovaSys Contract Claims.” Defendants deny any remaining

allegations set forth in Paragraph 62.

       63.     Paragraph 63 sets forth allegations to which no response is required. To

the extent that a response is required, Defendants admit that Paragraph 63 purports to

limit certain of Plaintiff’s claims to emergency medicine services provided by Plaintiff to

certain of Celtic’s insureds from January 1, 2014 to the present, and that it purports to

define these claims as “Claims” or “Combined Claims.” Defendants deny any remaining

allegations set forth in Paragraph 63.

       64.     Paragraph 64 sets forth allegations to which no response is required. To

the extent that a response is required, Defendants admit that Paragraph 64 purports to

limit Plaintiff’s claims to emergency medicine services provided by Plaintiff to certain of

Celtic’s insureds under fully-insured products subject to Arkansas law, and that

Paragraph 64 purports to exclude any claims under ERISA or related regulations.

Defendants deny any remaining allegations set forth in Paragraph 64.

       65.     Defendants deny the allegations set forth in Paragraph 65.

       66.     Defendants deny the allegations set forth in Paragraph 66.




                                            8
      Case 4:17-cv-00492-BSM Document 99 Filed 02/03/20 Page 9 of 29



       67.     Defendants admit that Celtic issues insurance policies to Ambetter patients

and that those insurance policies govern whether, and to what extent, any payments are

made for health care services rendered to Ambetter patients.       Defendants deny any

remaining allegations set forth in Paragraph 67.

       68.     Defendants deny the allegations set forth in Paragraph 68.

       69.     Defendants deny the allegations set forth in Paragraph 69.

       70.     Defendants deny the allegations set forth in Paragraph 70.

       71.     Defendants admit that any emergency medicine services provided by

Plaintiff to Ambetter patients would have been as a non-participating provider.

Defendants lack knowledge or information sufficient to form a belief about the truth of

any remaining allegations set forth in Paragraph 71, and therefore deny the same.

       72.     Defendants admit that Plaintiff did not have an agreement with any

Defendant relating to reimbursement rates for services Plaintiff rendered to Ambetter

patients. Defendants deny any remaining allegations in Paragraph 72.

       73.     Defendants deny the allegations set forth in Paragraph 73.

       74.     Defendants deny the allegations set forth in Paragraph 74.

       75.     Defendants deny the allegations set forth in Paragraph 75.

       76.     Defendants deny the allegations set forth in Paragraph 76.

       77.     Defendants deny the allegations set forth in Paragraph 77.

       78.     Defendants deny the allegations set forth in Paragraph 78.

       79.     Defendants admit that Team Health sent certain correspondence, the terms

of which speak for themselves. Defendants deny any remaining allegations in Paragraph

79.




                                            9
     Case 4:17-cv-00492-BSM Document 99 Filed 02/03/20 Page 10 of 29



       80.     Defendants admit that Team Health sent e-mail correspondence on

November 17, 2016, the terms of which speak for themselves. Defendants deny any

remaining allegations set forth in Paragraph 80.

       81.     Defendants admit that e-mail correspondence was sent to Team Health on

January 31, 2017, the terms of which speak for themselves.          Defendants deny any

remaining allegation in Paragraph 81.

       82.     Defendants deny the allegations set forth in Paragraph 82.

       83.     Defendants admit that e-mail correspondence was sent to Team Health on

March 20, 2017, the terms of which speak for themselves.            Defendants deny any

remaining allegations set forth in Paragraph 83.

       84.     Defendants deny the allegations set forth in Paragraph 84.

       85.     Defendants deny the allegations set forth in Paragraph 85.

       86.     Defendants admit that Plaintiff purports to seek a declaratory judgment.

Defendants deny that it is entitled to any such relief. Defendants also deny any remaining

allegations set forth in Paragraph 86.

       87.     Defendants admit that Plaintiff purports to seek damages. Defendants

deny that Plaintiff has suffered any damages and deny that Plaintiff is entitled to any

relief sought. Defendants also deny any remaining allegations set forth in Paragraph 87.

E.     Defendants’ [alleged] obfuscation regarding the identity of the entity or
       entities underwriting and administering the Ambetter product.

       88.     Defendants deny the allegations set forth in Paragraph 88.

       89.     Due to vague and ambiguous nature of this allegation, Defendants lack

knowledge or information sufficient to form a belief about the truth of the allegations set

forth in Paragraph 89 and therefore deny the same.



                                            10
    Case 4:17-cv-00492-BSM Document 99 Filed 02/03/20 Page 11 of 29



       90.      Defendants deny the allegations set forth in Paragraph 90.

       91.      Defendants deny the allegations set forth in Paragraph 91.

       92.      Due to vague and ambiguous nature of this allegation, Defendants lack

knowledge or information sufficient to form a belief about the truth of the allegations set

forth in Paragraph 92 and therefore deny the same.

       93.      Defendants deny the allegations set forth in Paragraph 93.

       94.      Defendants deny the allegations set forth in Paragraph 94.

       95.      Defendants deny the allegations set forth in Paragraph 95.

       96.      Defendants admit that the Ambetter product is not an HMO or Medicare

product, and that Arkansas Health Plan lists its company type as “Health Maintenance

Organization-Medicare Only” on license filings it makes with the Arkansas Insurance

Department. Defendants deny any remaining allegations set forth in Paragraph 96.

       97.      Defendants admit that, in submissions to the Arkansas Insurance

Department, Celtic has been described as a “Life and Disability Insurance Company.”

Answering further, however, Defendants state that their counsel has provided Plaintiff

with copies of submissions to the Arkansas Insurance Department that make clear the

Ambetter product is “Offered by Celtic Insurance Company d/b/a Arkansas Health &

Wellness Insurance Company.” Defendants deny any remaining allegations set forth in

Paragraph 97.

       98.      Defendants deny the allegations set forth in Paragraph 98.

       99.      Defendants admit that Bryan Meldrum testified in his deposition as quoted

in Paragraph 99, which testimony speaks for itself. Defendants deny any remaining

allegations set forth in Paragraph 99.




                                            11
     Case 4:17-cv-00492-BSM Document 99 Filed 02/03/20 Page 12 of 29



       100.    Defendants deny the allegations set forth in Paragraph 100.

F.     Defendants’ [alleged] obfuscation regarding              their   methodology     for
       determining the amount paid to SE Physicians.

       101.    Defendants admit that when Celtic issues payments to Plaintiff, the

payment is accompanied by a document entitled an “explanation of payment.”

Defendants deny any remaining allegations set forth in Paragraph 101.

       102.    Defendants lack knowledge or information sufficient to form a belief

about the truth of the allegations set forth in Paragraph 102, and therefore deny the same.

       103.    Defendants deny the allegations set forth in Paragraph 103.

       104.    Defendants admit that explanations of payment do not identify the contract

pursuant to which a provider is a participating provider. Defendants deny any remaining

allegations set forth in Paragraph 104.

       105.    Defendants lack knowledge or information sufficient to form a belief

about the truth of the allegations set forth in Paragraph 105, and therefore deny the same.

       106.    Defendants admit that explanations of payment do not set forth the

methodology by which providers are reimbursed.           Defendants deny any remaining

allegations set forth in Paragraph 106.

       107.    Defendants deny the allegations set forth in Paragraph 107.

       108.    Defendants deny the allegations set forth in Paragraph 108.

       109.    Defendants deny the allegations set forth in Paragraph 109.

G.     Defendants’ [alleged] concealment, fraud and deceit relate to the NovaSys
       Contract.

       110.    Defendants deny the allegations set forth in Paragraph 110.

       111.    Defendants lack knowledge or information sufficient to form a belief

about the truth of the allegations set forth in Paragraph 111, and therefore deny the same.


                                            12
    Case 4:17-cv-00492-BSM Document 99 Filed 02/03/20 Page 13 of 29



       112.    Defendants deny the allegations set forth in Paragraph 112.

       113.    Defendants deny the allegations set forth in Paragraph 113.

       114.    Defendants deny the allegations set forth in Paragraph 114.

       115.    Defendants deny the allegations set forth in Paragraph 115.

       116.    Defendants lack knowledge or information sufficient to form a belief

about the truth of the allegations set forth in Paragraph 116, and therefore deny the same.

       117.    Defendants deny the allegations set forth in Paragraph 117.

       118.    Defendants deny the allegations set forth in Paragraph 118.

       119.    Defendants admit that e-mail correspondence was sent by Ms. McKinney

to Team Health on February 17, 2016, the terms of which speak for themselves.

Defendants deny any remaining allegations set forth in Paragraph 119.

       120.    Defendants admit that e-mail correspondence was sent by Team Health to

Ms. McKinney on February 19, and March 1, 2016, the terms of which speak for

themselves. Defendants deny any remaining allegations set forth in Paragraph 120.

       121.    Defendants admit that e-mail correspondence was sent by Ms. McKinney

to Team Health on March 1, 2016, the terms of which speak for themselves. Defendants

deny any remaining allegations set forth in Paragraph 121.

       122.    Defendants admit that e-mail correspondence was sent by Team Health to

Ms. McKinney on March 1, 2016, the terms of which speak for themselves. Defendants

deny any remaining allegations set forth in Paragraph 122.

       123.    Defendants admit that e-mail correspondence was sent by Team Health to

Ms. McKinney on March 1, 2016, the terms of which speak for themselves. Defendants

deny any remaining allegations set forth in Paragraph 123.




                                            13
    Case 4:17-cv-00492-BSM Document 99 Filed 02/03/20 Page 14 of 29



       124.   Defendants admit that e-mail correspondence was sent by Ms. McKinney

to Team Health on March 8, 2016, the terms of which speak for themselves. Defendants

deny any remaining allegations set forth in Paragraph 124.

       125.   Defendants admit that e-mail correspondence was sent by Team Health to

Ms. McKinney on March 8, 2016, the terms of which speak for themselves. Defendants

deny any remaining allegations set forth in Paragraph 125.

       126.   Defendants admit that e-mail correspondence was sent by Team Health to

Ms. McKinney on March 31, 2016, the terms of which speak for themselves. Defendants

deny any remaining allegations set forth in Paragraph 126.

       127.   Defendants deny the allegations set forth in Paragraph 127.

       128.   Defendants admit that Ms. McKinney sent e-mail correspondence to Mr.

Meldrum on August 25, 2016, the terms of which speak for themselves. Defendants deny

any remaining allegations set forth in Paragraph 128.

       129.   Defendants admit that Ms. McKinney sent e-mail correspondence to Mr.

Meldrum on May 16, 2017, the terms of which speak for themselves. Defendants deny

any remaining allegations set forth in Paragraph 129.

       130.   Defendants admit that Ms. McKinney sent e-mail correspondence to Kelly

McArthur on May 16, 2017, the terms of which speak for themselves. Defendants deny

any remaining allegations set forth in Paragraph 130.

       131.   Defendants deny the allegations set forth in Paragraph 131.

       132.   Defendants deny the allegations set forth in Paragraph 132.

       133.   Defendants deny the allegations set forth in Paragraph 133.

       134.   Defendants deny the allegations set forth in Paragraph 134.




                                           14
    Case 4:17-cv-00492-BSM Document 99 Filed 02/03/20 Page 15 of 29



        135.    Defendants deny the allegations set forth in Paragraph 135.

        136.    Defendants deny the allegations set forth in Paragraph 136.

        137.    Defendants admit that correspondence was sent to Plaintiff on February

12, 2018, the terms of which speak for themselves. Defendants deny any remaining

allegations set forth in Paragraph 137.

        138.    Defendants deny the allegations set forth in Paragraph 138.

        139.    Defendants deny the allegations set forth in Paragraph 139.

        140.    Defendants deny the allegations set forth in Paragraph 140.

        141.    Defendants deny the allegations set forth in Paragraph 141.

        142.    Defendants deny that the purported contract between NovaSys Health, Inc.

and Team Health attached as Exhibit 1 to Plaintiff’s SAC, the terms of which speak for

themselves, has any bearing on the claims at issue in this case. Defendants also deny any

remaining allegations set forth in Paragraph 142.

        143.    Defendants deny the allegations set forth in Paragraph 143.

                                       COUNT I
                               Breach of Express Contract

        144.    Defendants incorporate their answers to all preceding paragraphs as if

fully set forth herein.

        145.    The allegations in Paragraph 145 constitute a legal conclusion to which no

response is required. To the extent a response is required, Defendants lack knowledge or

information sufficient to form a belief about the truth of the allegations set forth in

Paragraph 145, and therefore deny the same.

        146.    Defendants deny the allegations set forth in Paragraph 146.

        147.    Defendants deny the allegations set forth in Paragraph 147.



                                            15
       Case 4:17-cv-00492-BSM Document 99 Filed 02/03/20 Page 16 of 29



         148.   Defendants deny the allegations set forth in Paragraph 148.

         149.   The allegations set forth in Paragraph 149 constitute a legal conclusion to

which no response is required. To the extent a response is required, Defendants lack

knowledge or information sufficient to form a belief about the truth of the allegations set

forth in Paragraph 149, and therefore deny the same.

         150.   Defendants deny the allegations set forth in Paragraph 149.

         151.   Defendants deny the allegations set forth in Paragraph 151.

         152.   Defendants deny the allegations set forth in Paragraph 152.

         153.   Defendants admit that Plaintiff purports to seek an award of damages.

Defendants deny that Plaintiff has suffered any damages and that Plaintiff is entitled to

any relief sought. Defendants also deny any remaining allegations set forth in Paragraph

153.

         154.   Defendants admit that Plaintiff purports to seek an award of attorneys’

fees. Defendants deny that Plaintiff is entitled to any such relief. Defendants also deny

any remaining allegations set forth in Paragraph 154.

                                       COUNT II
                           Breach of Implied-in-Fact Contract

         155.   Defendants incorporate their answers to all preceding paragraphs as if

fully set forth herein.

         156.   Defendants admit that Paragraph 64 states this Count is asserted in the

alternative to Count I. Defendants deny any remaining allegations set forth in Paragraph

156.

         157.   Defendants admit Plaintiff provided emergency medicine services to

certain of Celtic’s insureds and that Celtic made certain payments direct to Plaintiff on



                                            16
       Case 4:17-cv-00492-BSM Document 99 Filed 02/03/20 Page 17 of 29



behalf of Celtic’s insureds based upon its agreements with its insureds. Defendants deny

any remaining allegations set forth in Paragraph 157.

         158.   Defendants deny the allegations set forth in Paragraph 158.

         159.   Defendants deny the allegations set forth in Paragraph 159.

         160.   Defendants deny the allegations set forth in Paragraph 160.

         161.   Defendants deny the allegations set forth in Paragraph 161.

         162.   Defendants deny the allegations set forth in Paragraph 162.

         163.   Defendants deny the allegations set forth in Paragraph 163.

         164.   Defendants deny the allegations set forth in Paragraph 164.

         165.   Defendants deny the allegations set forth in Paragraph 165.

         166.   Defendants deny the allegations set forth in Paragraph 166.

         167.   Defendants deny the allegations set forth in Paragraph 167.

         168.   Defendants deny the allegations set forth in Paragraph 168.

         169.   Defendants admit that Plaintiff purports to seek an award of damages.

Defendants deny that Plaintiff has suffered any damages and that Plaintiff is entitled to

any relief sought. Defendants also deny any remaining allegations set forth in Paragraph

169.

         170.   Defendants admit that Plaintiff purports to seek an award of attorneys’

fees. Defendants deny that Plaintiff is entitled to any such relief. Defendants also deny

any remaining allegations set forth in Paragraph 170.

                                   COUNT III
                Unjust Enrichment/Breach of Implied-in-Law Contract

         171.   Defendants incorporate their answers to all preceding paragraphs as if

fully set forth herein.



                                            17
       Case 4:17-cv-00492-BSM Document 99 Filed 02/03/20 Page 18 of 29



         172.   Defendants admit that Paragraph 172 states this Count is asserted in the

alternative to Count I. Defendants deny any remaining allegations set forth in Paragraph

172.

         173.   Defendants deny the allegations set forth in Paragraph 173.

         174.   Defendants deny the allegations set forth in Paragraph 174.

         175.   Defendants deny the allegations set forth in Paragraph 175.

         176.   Defendants deny the allegations set forth in Paragraph 176.

         177.   Defendants deny the allegations set forth in Paragraph 177.

         178.   Defendants admit that Plaintiff purports to seek an award of damages.

Defendants deny that Plaintiff has suffered any damages and that Plaintiff is entitled to

any relief sought. Defendants also deny any remaining allegations set forth in Paragraph

178.

         179.   Defendants admit that Plaintiff purports to seek an award of attorneys’

fees. Defendants deny that Plaintiff is entitled to any such relief. Defendants also deny

any remaining allegations set forth in Paragraph 179.

                                      COUNT IV
                                    Declaratory Relief

         180.   Defendants incorporate their answers to all preceding paragraphs as if

fully set forth herein.

         181.   Defendants admit Plaintiff purports to seek a declaration as described in

Paragraph 181. Defendants deny that any such declaration is proper. Defendants also

deny any remaining allegations set forth in Paragraph 181.

         182.   Defendants admit there is a controversy between the parties concerning

the amount of Celtic’s payments on behalf of certain of its insureds to Plaintiff for



                                            18
    Case 4:17-cv-00492-BSM Document 99 Filed 02/03/20 Page 19 of 29



services rendered to those insureds. Defendants deny that Plaintiff’s claims have any

basis in law or fact or that Plaintiff is entitled to any relief sought. Defendants also deny

any remaining allegations set forth in Paragraph 182.

        183.    Defendants deny the allegations set forth in Paragraph 183.

        184.    Defendants deny the allegations set forth in Paragraph 184.

        185.    Defendants deny the allegations set forth in Paragraph 185.

                                        COUNT V
                                         Fraud

        186.    Defendants incorporate their answers to all preceding paragraphs as if

fully set forth herein.

        187.    Defendants deny the allegations set forth in Paragraph 187.

        188.    Defendants deny the allegations set forth in Paragraph 188.

        189.    Defendants deny the allegations set forth in Paragraph 189.

        190.    Defendants deny the allegations set forth in Paragraph 190.

        191.    Defendants deny the allegations set forth in Paragraph 191.

        192.    Defendants deny the allegations set forth in Paragraph 192.

        193.    Defendants admit that the purported contract between NovaSys Health,

Inc. and Team Health attached as Exhibit 1 to Plaintiff’s SAC, the terms of which speak

for themselves, has no applicability to the claims at issue in this suit, and that Plaintiff

was justified and correct in so assuming. Defendants deny any remaining allegations set

forth in Paragraph 193.

        194.    Defendants deny the allegations set forth in Paragraph 194.

        195.    Defendants deny the allegations set forth in Paragraph 195.

        196.    Defendants deny the allegations set forth in Paragraph 196.



                                             19
    Case 4:17-cv-00492-BSM Document 99 Filed 02/03/20 Page 20 of 29



        197.     Defendants admit that Plaintiff purports to seek an award of damages,

including punitive damages. Defendants deny that Plaintiff has suffered any damages

and that Plaintiff is entitled to any relief sought. Defendants also deny any remaining

allegations set forth in Paragraph 197.

                                       COUNT VI
               Violation of the Arkansas Insurance Trade Practices Act and
                       the Arkansas Deceptive Trade Practices Act

        198.     Defendants incorporate their answers to all preceding paragraphs as if

fully set forth herein.

        199.     The allegations contained in Paragraph 199 are legal conclusions to which

no response is required. To the extent that a response is required, Defendants state that

that the terms of the Arkansas Insurance Trade Practices Act speak for themselves, and

Defendants deny the allegations contained in Paragraph 199 to the extent the allegations

contradict or mischaracterize the Arkansas Insurance Trade Practices Act. Defendants

deny any remaining allegations in Paragraph 199.

        200.     The allegations contained in Paragraph 200 are legal conclusions to which

no response is required. To the extent that a response is required, Defendants state that

that the terms of the Arkansas Insurance Trade Practices Act speak for themselves, and

Defendants deny the allegations contained in Paragraph 200 to the extent the allegations

contradict or mischaracterize the Arkansas Insurance Trade Practices Act. Defendants

deny any remaining allegations in Paragraph 200.

        201.     The allegations contained in Paragraph 201 are legal conclusions to which

no response is required. To the extent that a response is required, Defendants state that

that the terms of the Arkansas Insurance Trade Practices Act speak for themselves, and




                                            20
    Case 4:17-cv-00492-BSM Document 99 Filed 02/03/20 Page 21 of 29



Defendants deny the allegations contained in Paragraph 201 to the extent the allegations

contradict or mischaracterize the Arkansas Insurance Trade Practices Act. Defendants

deny any remaining allegations in Paragraph 201.

       202.   The allegations contained in Paragraph 202 are legal conclusions to which

no response is required. To the extent that a response is required, Defendants state that

that the terms of the Arkansas Insurance Trade Practices Act speak for themselves, and

Defendants deny the allegations contained in Paragraph 202 to the extent the allegations

contradict or mischaracterize the Arkansas Insurance Trade Practices Act. Defendants

deny any remaining allegations in Paragraph 202.

       203.   The allegations contained in Paragraph 203 are legal conclusions to which

no response is required. To the extent that a response is required, Defendants state that

that the terms of the Arkansas Insurance Trade Practices Act speak for themselves, and

Defendants deny the allegations contained in Paragraph 203 to the extent the allegations

contradict or mischaracterize the Arkansas Insurance Trade Practices Act. Defendants

deny any remaining allegations in Paragraph 203.

       204.   The allegations contained in Paragraph 204 are legal conclusions to which

no response is required. To the extent that a response is required, Defendants state that

that the terms of the Arkansas Deceptive Trade Practices Act speak for themselves, and

Defendants deny the allegations contained in Paragraph 200 to the extent the allegations

contradict or mischaracterize the Arkansas Deceptive Trade Practices Act. Defendants

deny any remaining allegations in Paragraph 204.

       205.   The allegations contained in Paragraph 205 are legal conclusions to which

no response is required. To the extent that a response is required, Defendants state that




                                           21
       Case 4:17-cv-00492-BSM Document 99 Filed 02/03/20 Page 22 of 29



that the terms of the Arkansas Insurance Trade Practices Act speak for themselves, and

Defendants deny the allegations contained in Paragraph 205 to the extent the allegations

contradict or mischaracterize the Arkansas Insurance Trade Practices Act. Defendants

deny any remaining allegations in Paragraph 205.

         206.   The allegations contained in Paragraph 206 are legal conclusions to which

no response is required. To the extent that a response is required, Defendants state that

that the terms of the Arkansas Insurance Trade Practices Act speak for themselves, and

Defendants deny the allegations contained in Paragraph 206 to the extent the allegations

contradict or mischaracterize the Arkansas Insurance Trade Practices Act. Defendants

deny any remaining allegations in Paragraph 206.

         207.   Defendants deny the allegations set forth in Paragraph 207.

         208.   Defendants deny the allegations set forth in Paragraph 208.

         209.   Defendants deny the allegations set forth in Paragraph 209.

         210.   Defendants deny the allegations set forth in Paragraph 210.

         211.   Defendants admit that Plaintiff purports to seek an award of damages.

Defendants deny that Plaintiff has suffered any damages and that Plaintiff is entitled to

any relief sought. Defendants also deny any remaining allegations set forth in Paragraph

211.

         212.   Defendants admit that Plaintiff purports to seek an award of attorneys’

fees. Defendants deny that Plaintiff is entitled to any such relief. Defendants also deny

any remaining allegations set forth in Paragraph 212.

                                      COUNT VII
                               Piercing the Corporate Veil

         213.   Defendants incorporate their answers to all preceding paragraphs as if



                                            22
    Case 4:17-cv-00492-BSM Document 99 Filed 02/03/20 Page 23 of 29



fully set forth herein.

        214.    Defendants deny the allegations set forth in Paragraph 214.

        215.    Defendants deny the allegations set forth in Paragraph 215.

        216.    Defendants deny the allegations set forth in Paragraph 216.

        217.    Defendants admit that Plaintiff purports to seek a joint and several

judgment against Centene for all relief or damages awarded against any of the other

Defendants. Defendants deny that Plaintiff is entitled to any such relief. Defendants also

deny any remaining allegations set forth in Paragraph 217.




                                            23
    Case 4:17-cv-00492-BSM Document 99 Filed 02/03/20 Page 24 of 29



                                JURY TRIAL DEMAND

        218.   The allegations set forth in Paragraph 64 are a jury demand, to which no

response is required.

        219.   Defendants deny that Plaintiff is entitled to any of the relief set forth in its

prayer for relief in its Second Amended Complaint, and Defendants further deny all

allegations not expressly admitted herein.

        WHEREFORE, Defendants pray that judgment be rendered in its favor and

against Plaintiff on Counts I through VII of Plaintiff’s Second Amended Complaint, that

Defendants be awarded their costs and reasonable attorneys’ fees, and that Defendants be

awarded such other relief as the Court deems just and proper.

                              AFFIRMATIVE DEFENSES

        In the alternative, without accepting any burden of proof that would not otherwise

be borne by Defendants, Defendants plead the following affirmative defenses:

                                First Affirmative Defense

        Plaintiff’s claims, in whole or in part, are barred because express contracts (the

insurance contracts between Celtic and its insureds) govern the subject matter of this

litigation.

                               Second Affirmative Defense

        Plaintiff’s claims, in whole or in part, should be dismissed for failure to join an

indispensable party.




                                             24
     Case 4:17-cv-00492-BSM Document 99 Filed 02/03/20 Page 25 of 29



                                   Third Affirmative Defense

           Plaintiff’s claims, in whole or in part, should be dismissed because Plaintiff lacks

standing to bring claims based upon payments made by Celtic pursuant to agreements

with Celtic’s insureds for services rendered to Celtic’s insureds.

                                  Fourth Affirmative Defense

           Plaintiff’s Complaint fails, in whole or in part, to state a claim upon which relief,

including punitive or exemplary damages, can be granted against Defendants.

                                   Fifth Affirmative Defense

           Plaintiff’s claims, in whole or in part, are barred by the doctrines of laches,

waiver, estoppel, judicial estoppel, abandonment and/or unclean hands.

                                   Sixth Affirmative Defense

           Plaintiff’s claims, in whole or in part, are barred by the doctrine of accord and

satisfaction.

                                 Seventh Affirmative Defense

           Defendants are entitled to a set off to Plaintiff’s claims for any and all amounts

paid to Plaintiff and, therefore, pleads the affirmative defenses of credit, recoupment, and

set off.

                                  Eighth Affirmative Defense

           Plaintiff’s claims, in whole or in part, are barred or preempted by the Affordable

Care Act.




                                                25
       Case 4:17-cv-00492-BSM Document 99 Filed 02/03/20 Page 26 of 29



                                Ninth Affirmative Defense

         Plaintiff’s claim under the Arkansas Insurance Trade Practices Act is barred

because there is no private right of action under the Arkansas Insurance Trade Practices

Act.

                                Tenth Affirmative Defense

         Plaintiff’s claims are barred in whole or in part by the applicable statutes of

limitation.

                              Eleventh Affirmative Defense

         Plaintiff is not entitled to any recovery of punitive or exemplary damages against

any Defendant because:

         a)     Plaintiff’s Complaint fails to allege sufficient facts rising to the level of
                clear and convincing proof under any theory, cause of action, or applicable
                law that would justify imposition against any Defendant of punitive or
                exemplary damages.

         b)     Plaintiff’s recovery of punitive or exemplary damages would violate the
                due process clause of the Fourteenth Amendment to the United States
                Constitution and the due process clause of the Arkansas Constitution, in
                that:

                 i.     The jury will be allowed to consider evidence of each Defendant’s
                        wealth in assessing punitive damages.

                 ii.    There are no definite standards whereby the judiciary may determine
                        the submissibility of punitive damages or the amount of any such
                        award.

                 iii.   There are no effective procedures whereby the judiciary can review
                        either the submissibility or the magnitude of punitive damages.

                 iv.    The guidelines, standards, procedures, and instructions for the
                        imposition of punitive damages are ambiguous, indefinite,
                        unreasonable, vague, uncertain, conflicting, purely subjective, and
                        fundamentally unfair.

                 v.     The vague and inconsistent legal standards for the imposition of
                        punitive damages deprive each Defendant of sufficient notice of the



                                             26
Case 4:17-cv-00492-BSM Document 99 Filed 02/03/20 Page 27 of 29



                type of conduct and mental state upon which an award of punitive
                damages could be based.

         vi.    No objective limitations or standards have been established
                concerning the amount or severity of any punitive damages award.

         vii.   Each Defendant is not provided with fair and adequate notice of the
                punishment, through punitive damages, including the severity of the
                penalty.

  c)    Plaintiff’s recovery of punitive damages is barred because such damages
        are essentially criminal in nature and a form of punishment, and they seek to
        deny each Defendant rights guaranteed to defendants in criminal
        proceedings under the Fourth, Fifth, Seventh and Fourteenth Amendments of
        the United States Constitution and the Constitution of Arkansas.

  d)    Plaintiff’s recovery of punitive damages is barred because Plaintiff seeks to
        impose punishment that is excessive and grossly disproportionate to the
        misconduct alleged, in violation of the Constitution of Arkansas.

  e)    Plaintiff’s recovery of punitive damages is barred to the extent Plaintiff
        seeks the admission of evidence of each Defendant’s net worth or wealth in
        determining whether punitive damages are to be awarded and/or in what
        amount, because punitive damages are a form of punishment, and
        punishment that is grounded in a defendant’s status, rather than in specific
        misconduct, has the effect of treating classes of citizens unequally in
        violation of the Equal Protection Clause of the Fourteenth Amendment to the
        United States Constitution and the Constitution of Arkansas.

  f)    Plaintiff’s recovery of punitive damages is barred because punitive
        damages are a form of punishment and any such award under the laws of
        the State of Arkansas would violate each Defendant’s procedural and
        substantive Due Process rights and Equal Protection rights guaranteed by
        the Fifth and Fourteenth Amendments to the United States Constitution
        and by the Constitution of Arkansas where a jury: (i) is not provided with
        standards of sufficient clarity, objectivity and uniformity for determining
        the appropriateness of awarding, or the appropriate size of any punitive
        damages; (ii) is not instructed on the limits of punitive damages awards
        imposed by the applicable principles of punishment and deterrence; (iii) is
        not expressly prohibited from awarding punitive damages or determining
        the amount of an award of punitive damages, in whole or in part, on the
        basis of invidiously discriminatory characteristics; (iv) is permitted to
        award punitive damages under standards for determining liability for, and
        amount of, punitive damages that are vague and arbitrary and do not
        define with sufficient clarity the culpable conduct or mental state that
        makes an award of punitive damages permissible; and (v) is not subject to
        judicial review on the basis of objective and uniform standards.



                                     27
    Case 4:17-cv-00492-BSM Document 99 Filed 02/03/20 Page 28 of 29



       g)      Plaintiff’s recovery of punitive damages is barred because an award of
               punitive damages in this action would be an unconstitutional burden on
               interstate commerce in violation of the Commerce Clause of Article I,
               Section 9 of the United States Constitution.

                                  Twelfth Affirmative Defense

       Defendants specifically reserve the right to assert any legal defense, affirmative or

otherwise, to this action as may become apparent as discovery progresses and/or

additional pleadings are filed.

       WHEREFORE, having fully answered, Defendants respectfully request that this

Court dismiss Plaintiff’s Second Amended Complaint and grant them all other and

further relief as this Court deems just and proper.


                                               Respectfully submitted,

                                               LEWIS RICE LLC

                                               By:    /s/ C. David Goerisch
                                               C. David Goerisch, #95283AR
                                               R. Bradley Ziegler, (pro hac vice)
                                               600 Washington Avenue, Suite 2500
                                               St. Louis, Missouri 63101
                                               Phone: (314) 444-7600
                                               Fax: (314) 241-6056
                                               dgoerisch@lewisrice.com
                                               bziegler@lewisrice.com

                                               Attorneys for Defendants Arkansas Health
                                               & Wellness Health Plan, Inc., Celtic
                                               Insurance Company d/b/a/ Arkansas Health
                                               & Wellness Insurance Company, NovaSys
                                               Health, Inc., and Centene Corporation

                                               and




                                              28
Case 4:17-cv-00492-BSM Document 99 Filed 02/03/20 Page 29 of 29



                               Steven M. Cady, (pro hac vice forthcoming)
                               WILLIAMS & CONNOLLY LLP
                               725 Twelfth Street NW
                               Washington, DC 20005
                               Phone: (202) 434-5321
                               Fax: (202) 434-5029
                               scady@wc.com

                               Attorney for Defendant Centene Corporation




                              29
